
	
		II
		111th CONGRESS
		1st Session
		S. 2744
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Barrasso (for
			 himself, Mr. Bingaman, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to expand the
		  authority for awarding technology prizes by the Secretary of Energy to include
		  a financial award for separation of carbon dioxide from dilute sources.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Carbon Dioxide Capture Technology
			 Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)flue gases from
			 coal-fired electric generating facilities typically have carbon dioxide
			 concentrations of approximately 17 percent by volume;
				(2)it is possible to
			 separate carbon dioxide from dilute sources and even the atmosphere, which has
			 a carbon dioxide concentration of 0.038 percent, but substantial advances in
			 research and technology will be necessary to provide the separation in an
			 economical manner;
				(3)developing
			 practical separations of carbon dioxide from dilute sources is important to the
			 future development of energy technology;
				(4)economical onsite
			 separation of atmospheric carbon dioxide can help leverage the use of carbon
			 dioxide in energy applications such as enhanced oil recovery and enhanced
			 geothermal systems at remote sites; and
				(5)authorizing the
			 Secretary of Energy to provide a technology prize for separation of carbon
			 dioxide from dilute sources can provide the impetus for developing the novel
			 technologies that will be needed in the future as part of the national energy
			 system of the United States.
				(b)PurposeIt
			 is the purpose of this Act to provide incentives to encourage the development
			 and implementation of technology to capture carbon dioxide from dilute sources
			 on a significant scale using direct air capture technologies.
			3.Carbon dioxide
			 capture technology prizeSection 1008 of the Energy Policy Act of
			 2005 (42 U.S.C. 16396) is amended by adding at the end the following:
			
				(g)Carbon dioxide capture technology
				prize
					(1)DefinitionsIn this subsection:
						(A)BoardThe
				term Board means the Carbon Dioxide Capture Technology Advisory
				Board established by paragraph (6).
						(B)DiluteThe
				term dilute means a concentration of less than 1 percent by
				volume.
						(C)Intellectual
				propertyThe term intellectual property
				means—
							(i)an invention that
				is patentable under title 35, United States Code; and
							(ii)any patent on an
				invention described in clause (i).
							(D)SecretaryThe
				term Secretary means the Secretary of Energy or designee, in
				consultation with the Board.
						(2)AuthorityNot
				later than 1 year after the date of enactment of this subsection, as part of
				the program carried out under this section, the Secretary shall establish and
				award competitive technology financial awards for carbon dioxide capture from
				media in which the concentration of carbon dioxide is dilute.
					(3)DutiesIn
				carrying out this subsection, the Secretary shall—
						(A)subject to
				paragraph (4), develop specific requirements for—
							(i)the competition
				process;
							(ii)minimum
				performance standards for qualifying projects; and
							(iii)monitoring and
				verification procedures for approved projects;
							(B)establish minimum
				levels for the capture of carbon dioxide from a dilute medium that are required
				to be achieved to qualify for a financial award described in subparagraph
				(C);
						(C)offer financial
				awards for—
							(i)a
				design for a promising capture technology;
							(ii)a successful
				bench-scale demonstration of a capture technology;
							(iii)a design for a
				technology described in clause (i) that will—
								(I)be operated on a
				demonstration scale; and
								(II)achieve
				significant reduction in the level of carbon dioxide; and
								(iv)an operational
				capture technology on a commercial scale that meets the minimum levels
				described in subparagraph (B); and
							(D)submit to
				Congress—
							(i)an annual report
				that describes the progress made by the Board and recipients of financial
				awards under this subsection in achieving the demonstration goals established
				under subparagraph (C); and
							(ii)not later than 1
				year after the date of enactment of this subsection, a report that describes
				the levels of funding that are necessary to achieve the purposes of this
				subsection.
							(4)Public
				participationIn carrying out paragraph (3)(A), the Board
				shall—
						(A)provide notice of
				and, for a period of at least 60 days, an opportunity for public comment on,
				any draft or proposed version of the requirements described in paragraph
				(3)(A); and
						(B)take into account
				public comments received in developing the final version of those
				requirements.
						(5)Peer
				reviewNo financial awards may be provided under this subsection
				until the proposal for which the award is sought has been peer reviewed in
				accordance with such standards for peer review as are established by the
				Secretary.
					(6)Carbon Dioxide
				Capture Technology Advisory Board
						(A)EstablishmentThere
				is established an advisory board to be known as the Carbon Dioxide
				Capture Technology Advisory Board.
						(B)CompositionThe
				Board shall be composed of 9 members appointed by the President, by and with
				the advice and consent of the Senate, who shall provide expertise in—
							(i)climate
				science;
							(ii)physics;
							(iii)chemistry;
							(iv)biology;
							(v)engineering;
							(vi)economics;
							(vii)business
				management; and
							(viii)such other
				disciplines as the Secretary determines to be necessary to achieve the purposes
				of this subsection.
							(C)Term;
				vacancies
							(i)TermA
				member of the Board shall serve for a term of 6 years.
							(ii)VacanciesA
				vacancy on the Board—
								(I)shall not affect
				the powers of the Board; and
								(II)shall be filled
				in the same manner as the original appointment was made.
								(D)Initial
				meetingNot later than 30 days after the date on which all
				members of the Board have been appointed, the Board shall hold the initial
				meeting of the Board.
						(E)MeetingsThe
				Board shall meet at the call of the Chairperson.
						(F)QuorumA
				majority of the members of the Board shall constitute a quorum, but a lesser
				number of members may hold hearings.
						(G)Chairperson and
				vice chairpersonThe Board shall select a Chairperson and Vice
				Chairperson from among the members of the Board.
						(H)CompensationEach
				member of the Board may be compensated at not to exceed the daily equivalent of
				the annual rate of basic pay in effect for a position at level V of the
				Executive Schedule for each day during which the member is engaged in the
				actual performance of the duties of the Board.
						(I)DutiesThe
				Board shall advise the Secretary on carrying out the duties of the Secretary
				under this subsection.
						(7)Intellectual
				property
						(A)In
				generalAs a condition of receiving a financial award under this
				subsection, an applicant shall agree to vest the intellectual property of the
				applicant derived from the technology in 1 or more entities that are
				incorporated in the United States.
						(B)Reservation of
				licenseThe United States—
							(i)may reserve a
				nonexclusive, nontransferable, irrevocable, paid-up license, to have practiced
				for or on behalf of the United States, in connection with any intellectual
				property described in subparagraph (A); but
							(ii)shall not, in
				the exercise of a license reserved under clause (i), publicly disclose
				proprietary information relating to the license.
							(C)Transfer of
				titleTitle to any intellectual property described in
				subparagraph (A) shall not be transferred or passed, except to an entity that
				is incorporated in the United States, until the expiration of the first patent
				obtained in connection with the intellectual property.
						(8)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as are
				necessary.
					(9)Termination of
				authorityThe Board and all
				authority provided under this subsection shall terminate on December 31,
				2020.
					.
		
